reinstated, and on October 27, respondent failed to appear at either the
                 posturography testing or her appointment with Dr. Klausner. The doctor
                 then reviewed her records and released her to full-duty work; he noted
                 that no further treatment was recommended, no permanent disability
                 existed, and the claim should be closed. Appellants issued a claim closure
                 letter the next day. Respondent challenged both the suspension of
                 benefits and claim closure, and after ordering an independent medical
                 examination performed by Dr. Ronald Kong, the appeals officer affirmed
                 the suspension of benefits between October 27, 2010, and July 13, 2011,
                 when respondent underwent the recommended posturography, and
                 reversed the suspension of benefits on other dates. The appeals officer
                 also reversed claim closure to the extent that Dr. Kong ordered three
                 months of psychological support and a permanent partial disability
                 evaluation. The district court denied appellants' petition for judicial
                 review, and they appealed.
                             In reviewing the appeals officer's decision, we apply the same
                 standard as the district court. See Law Offices of Barry Levinson v. Milko,
                 124 Nev. 355, 362, 184 P.3d 378, 383 (2008) (explaining that this court
                 reviews an agency decision for clear error or an arbitrary and capricious
                 abuse of discretion). While purely legal questions are reviewed de novo,
                 the appeals officer's fact-based conclusions of law are entitled to deference
                 when supported by substantial evidence. Id. at 362, 184 P.3d at 383-84.
                             Regarding the reversal of claim closure, the appeals officer's
                 decision is entitled to deference. Appellants argue that the appeals officer
                 should have relied on Dr. Klausner's October 27, 2010, report
                 recommending claim closure and Dr. Kong's January 28 and August 1,
                 2012, reports indicating that respondent did not need any further
                 treatment for her industrial injuries. But the appeals officer expressly
SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e
                discounted Dr. Klausner's report because he had not examined respondent
                and appeared to base his decision on her noncooperation.        Elizondo v.
                Hood Mach., Inc., 129 Nev., Adv. Op. 84, 312 P.3d 479, 482 (2013)
                (explaining that this court does not reweigh evidence or disturb the
                appeals officer's credibility determinations). Moreover, earlier that month,
                Dr. Klausner indicated that respondent might have industrial injury-
                related vestibular issues and ordered a posturography.
                            Further, Dr. Kong stated that respondent suffered from post-
                concussion syndrome but her "pervasive pathology" was nonindustrial,
                preexisting depression. Accordingly, he opined that she was at maximum
                medical improvement and did not recommend any further treatment,
                except for three months of psychological support. The appeals officer did
                not abuse his discretion in interpreting Dr. Kong's support
                recommendation as related to respondent's unresolved post-concussion
                syndrome, especially in light of the recommendations from Dr. Karen
                Lopez and Dr. David Ginsburg concerning respondent's post-concussion
                syndrome. See NRS 616C.360(4) (appeals officer may consider the opinion
                of an examining physician). Finally, Dr. Kong also indicated that
                respondent should be evaluated for permanent partial disability before
                claim closure, which had not been recommended before or included in
                appellants' claim closure letter. Accordingly, the appeals officer did not
                abuse his discretion in reversing claim closure for the purposes of
                providing the recommended three months of support and a permanent
                partial disability evaluation.
                            With respect to reinstating benefits, respondent completed the
                required testing on July 13, 2011. Therefore, benefits were properly
                reinstated as of that date. NRS 616C.140(5) (insurer may suspend
                benefits until examination has occurred). Further, respondent was
SUPREME COURT
     OF
   NEVADA
                                                     3
(0) 1947A cen
                   restricted from returning to full-duty work as a shuttle driver by her
                   physicians, and her employer did not offer her any work within her
                   limitations. The appeals officer correctly found that any delays in the
                   resolution of the case were not caused by respondent.              See NRS
                   616C.360(3) (appeals officer may order independent medical examination).
                   Therefore, the appeals officer's decision regarding the suspension and
                   reinstatement of benefits was based on substantial evidence. NRS
                   616C.245 (governing accident benefits); NRS 616C.475 (governing
                   temporary total disability).
                               As the appeals officer's decision was based on substantial
                   evidence, it is entitled to deference. Accordingly, the district court
                   properly denied appellants' petition for judicial review, and we
                               ORDER the judgment of the district court AFFIRMED.




                                           Parraguirre



                   Douglas




                   CC:   Hon. Kenneth C. Cory, District Judge
                         Janet Trost, Settlement Judge
                         Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                         Nevada Attorney for Injured Workers/Carson City
                         Nevada Attorney for Injured Workers/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    ae.